tcmemo_2013_237 united_states tax_court charles p karch and patricia l karch petitioners v commissioner of internal revenue respondent docket no filed date charles p karch for petitioners jamie j song for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies in petitioners’ federal_income_tax additions to tax and accuracy-related_penalties for the years and in the amounts as follows addition_to_tax sec_6651 penalty sec_6662 dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number deficiency dollar_figure big_number big_number big_number big_number big_number year the issues for decision are whether petitioners are entitled to deduct expenses reported on schedules c profit or loss from business in excess of the amounts allowed in the notice_of_deficiency whether petitioners are entitled to net_operating_loss nol deductions whether petitioners are liable for additions to tax under sec_6651 and whether petitioners are liable for accuracy- related penalties under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar the remaining adjustments in the notice_of_deficiency are computational and will be resolved under rule findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in new jersey mr karch’s law practice charles karch mr karch is an attorney and a certified_public_accountant during the years at issue he operated a solo law practice in new jersey as part of his practice mr karch has prepared tax returns and has represented clients before the internal_revenue_service irs mr karch is admitted to practice before this court mr karch hired various people to work in his law practice during the years at issue he treated some as employees and others as independent contractors debora prado and donald koonjy were among those treated as employees daniel karch was treated as an employee for and as an independent_contractor for all other years for mr karch also treated alena bohacova a temporary secretary as an independent_contractor daniel karch mr karch’s brother and a lawyer performed legal services for mr karch’s law practice during the years in issue mr karch’s law office was pincite roosevelt avenue butler new jersey butler property from to date petitioners resided at the butler property petitioners resided on the second floor which consisted of two bedrooms and a bathroom mr karch’s law practice was on the first floor the kitchen was also on the first floor during at least through petitioners also owned a studio apartment in new york city studio mr karch used the studio when he visited clients or conducted business in new york city and sometimes stayed overnight tax returns petitioners prepared their own federal_income_tax returns for the years in issue they claimed an nol deduction for every year in issue except each year petitioners attached to their return a schedule c for mr karch’s law practice petitioners claimed the standard_deduction for and and itemized their deductions for and petitioners reported the studio mortgage interest_expense on mr karch’s schedules c for and petitioners reported all the butler property mortgage interest_expense on mr karch’s schedules c even though the butler property was also their residence in date petitioners moved to a residence in kinnelon new jersey kinnelon property mr karch continued to operate his law practice at the butler property during those years for petitioners reported mortgage interest_expenses on both schedule a itemized_deductions and schedule c it is unclear from the record whether the mortgage interest_expense on the schedule a relates to the studio or the butler property or some combination thereof petitioners failed to timely file their federal_income_tax returns for all of the years at issue although petitioners’ income_tax returns were due on april of the year following the taxable_year the actual filing dates were as follows taxable_year date return filed date date date date date date notice_of_deficiency on date the irs issued a notice_of_deficiency making numerous adjustments for the years at issue the irs disallowed petitioners’ claimed nol deductions it also disallowed all or some of the following claimed schedule c expense deductions advertising car and truck contract labor depreciation and sec_179 mortgage interest utilities wages and other expenses the irs also determined that while petitioners resided at the butler property only of the property was used for mr karch’s law practice thus for through the notice_of_deficiency permitted petitioners to deduct of their mortgage interest_expenses and taxes and licenses expenses on schedule c and the remaining on schedule a for the notice_of_deficiency allowed all of petitioners’ claimed mortgage interest_expenses on schedule c and permitted petitioners to deduct an additional dollar_figure of mortgage interest_expenses on schedule a the notice_of_deficiency permitted petitioners to deduct dollar_figure of petitioners reported the following as other expenses administrative fees bank charges computer fees contract services freight and shipping postage professional dues publications telephone and misc petitioners did not claim and the notice_of_deficiency did not allow any deduction for taxes and licenses expenses on schedule c for it appears that respondent did not distinguish between the butler property and the studio when allocating mortgage interest_expenses between schedules a and schedules c thus of the studio mortgage interest_expenses was also permitted on schedules c and the remaining was deducted on schedules a for example for petitioners substantiated dollar_figure of studio mortgage interest_expenses and dollar_figure of butler property mortgage interest_expenses for total mortgage interest_expenses of dollar_figure the notice_of_deficiency allocated of dollar_figure on schedule c dollar_figure and the remaining on schedule a dollar_figure their claimed taxes and licenses expenses on schedule c and the remaining dollar_figure on schedule a for the notice_of_deficiency did not make any adjustments to petitioners’ claimed mortgage interest_expenses and taxes and licenses expenses the notice_of_deficiency permitted petitioners to itemize their deductions for the years in which the itemized_deductions exceeded the standard_deduction ie and procedural background petitioners petitioned this court on date and their case was set for trial in date on date petitioners filed a motion to continue petitioners stated that they needed additional time to prepare for trial because of health problems and severe weather in new jersey respondent did not object to a continuance and the court granted petitioners’ motion in date petitioners’ case was rescheduled for trial on date on date respondent filed a motion to compel responses to respondent’s request for production of documents and a motion to compel responses to respondent’s interrogatories motions to compel the court granted respondent’s motions to compel but petitioners did not comply with our order on date petitioners filed another motion to continue petitioners again stated that they needed additional time to prepare for trial because of health problems and severe weather respondent objected to another continuance and we denied petitioners’ motion at calendar call on date petitioners made an oral motion to continue the court denied petitioners’ motion and set the trial for date at trial petitioners again made an oral motion to continue which the court denied opinion i petitioners’ request for additional time on brief petitioners request additional trial time stating that mr karch is willing and has been willing to present more documentation however has been denied the ability to do so reopening the record for the submission of additional evidence lies within the discretion of the court 114_tc_276 citing 401_us_321 the policy of the court is to try all of the issues raised in a case in one proceeding to avoid piecemeal and protracted litigation 64_tc_989 petitioners were given ample opportunity to provide evidence both before and at trial moreover petitioners failed to comply with the court’s order granting respondent’s motions to compel petitioners also failed to abide by the court’s standing_pretrial_order that requires all documents that a party expects to use at trial be provided to the other party at least days in advance of the trial calendar petitioners have not been denied the opportunity to present documentation they have simply refused to avail themselves of the many opportunities provided under such circumstances we decline to bifurcate the trial to receive additional evidence ii burden_of_proof in general the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that the determinations are in error rule a 290_us_111 under sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any relevant factual issue and satisfies the requirements of sec_7491 sec_7491 requires a taxpayer to demonstrate that he complied with requirements under the code to substantiate any item maintained all records required under the code and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews see also 116_tc_438 the burden is on the taxpayer to show that he satisfied these requirements see richardson v commissioner tcmemo_2005_143 although petitioners argue the burden shifts to respondent they have failed to show that they satisfy the requirements of sec_7491 they have failed to show that they complied with the code’s substantiation requirements maintained required records and cooperated with respondent accordingly petitioners bear the burden_of_proof iii deficiency as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden of establishing entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 hradesky v commissioner t c pincite sec_1_6001-1 income_tax regs in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of the taxpayer’s own making 39_f2d_540 2d cir we cannot estimate a deductible expense however unless the taxpayer presents evidence sufficient to provide some basis upon which an estimate may be made 85_tc_731 petitioners’ records purporting to substantiate their claimed deductions are not well organized the records have not been submitted to the court in a fashion that allows for easy association with the portions of deductions that remain in dispute nevertheless we make what sense we can with what we have to work with and summarize our findings in the following paragraphs a wages respondent completely disallowed petitioners’ claimed wages expense deductions for the years at issue petitioners submitted forms w-2 wage and tax statement for and and forms w-3 transmittal of wage and tax statements for and however the total wages reported on the forms w-2 for and do not match the wages reported on the schedules c for those years the wages reported on forms w-3 for and do not match the wages reported on the schedules c for those years moreover petitioners offered no proof that any of these forms were filed with the irs petitioners also failed to offer any proof of payment of the amounts reported on the forms eg canceled checks or any underlying documentation eg time sheets or employment contracts we find these forms w-2 and forms w-3 insufficient to substantiate the claimed wages expense deductions see parker v commissioner tcmemo_2012_357 finding a form 1099-misc miscellaneous income insufficient substantiation when not filed with the irs not supported by any underlying documentation and not matching information reported on tax_return for we find that petitioners did establish the amounts of wages paid to employees daniel karch ms prado and mr koonjy petitioners introduced canceled checks showing total payments in of dollar_figure dollar_figure and dollar_figure to daniel karch mr koonjy and ms prado respectively thus petitioners are entitled to deduct dollar_figure as wage expenses on mr karch’s schedule c respondent’s determinations with respect to wage expense deductions for the other years at issue are sustained b contract services except for mr karch did not deduct the money paid to independent contractors as contract labor expense s line of part ii expenses of schedule c but instead deducted it as contract services expenses under other expenses line for mr karch reported dollar_figure of contract services expenses under other expenses line and dollar_figure of contract labor expenses line it appears that mr karch accidently reported the contract labor expenses twice for because mr karch reported contract labor expenses as other expense for all other years we assume that he intended to report the contract labor expenses under other expenses for petitioners introduced canceled checks establishing the amounts paid for contract services for and mr karch paid daniel karch dollar_figure respondent completely disallowed the claimed contract labor expenses when the identical amounts were pointed out to mr karch at trial he testified i can see that it looks like a duplicate this is consistent with petitioners’ position on brief on brief petitioners assert that the canceled checks to independent contractors in should increase the amount of allowed other expenses petitioners do not address the contract labor expense deduction in their brief dollar_figure and dollar_figure in and respectively in mr karch paid ms bohacova dollar_figure the notice_of_deficiency allowed petitioners deductions for other expenses which include contract service expenses of dollar_figure dollar_figure and dollar_figure for and respectively it is unclear from the record whether the allowed other expenses include any of the amounts mr karch claimed as contract services expenses respondent may have already allowed petitioners deductions for some or all of the contract services they substantiated at trial accordingly petitioners are entitled to deduct only the contract services expenses in excess of the amounts of other expenses allowed in the notice_of_deficiency petitioners therefore are entitled to additional deductions for other expenses of dollar_figure for and dollar_figure for to substantiate contract labor expenses for and petitioners introduced spreadsheets showing total payments to daniel karch of dollar_figure and dollar_figure respectively however petitioners did not introduce any underlying documentation eg contracts invoices or forms 1099-misc filed with the irs or any proof of payment eg canceled checks we find that the spreadsheets are insufficient to substantiate mr karch’s claimed contract services expenses for and see bruns v commissioner tcmemo_2009_168 concluding a quicken printout listing payments insufficient to substantiate contract labor expenses with no proof of payment c various expenses in an attempt to substantiate various expenses reported on mr karch’s schedule c petitioners introduced a spreadsheet that mr karch prepared the weekend before trial petitioners did not introduce the underlying documents from which mr karch compiled the spreadsheet or offer any proof of payment furthermore the notice_of_deficiency allowed some of petitioners’ claimed schedule c deductions eg advertising utilities car and truck and it is unknown whether the expenses on the spreadsheet relate to expenses respondent has already allowed we find the spreadsheet insufficient to substantiate any of mr karch’s schedule c deductions in excess of those the notice_of_deficiency allowed d mortgage interest_expense sec_1 percentage allowed on schedule c petitioners dispute respondent’s determination that only of the butler property was used exclusively for mr karch’s law practice while they lived there however they have failed to show that this determination is incorrect petitioners did not introduce photographs of the butler property or a floor_plan at trial mr karch estimated that the butler property was approximately big_number square feet and guessed that the second floor which consisted of two bedrooms and a bathroom wa sec_220 square feet we find mr karch’s testimony insufficient to establish that more than of the butler property was used for his law practice from to date thus petitioners are entitled to deduct only of the butler mortgage interest_expense on schedules c petitioners also assert that they are entitled to deduct studio mortgage interest_expenses on schedules c because mr karch used the studio when he visited clients or conducted business in new york city however it is unclear how much of the studio mortgage interest petitioners argue is deductible on schedules c at trial mr karch testified s ome of it may belong under schedule a do i know exactly how much offhand i couldn’t guess morever petitioners have failed to establish that the studio was used exclusively for business purposes thus we find that petitioners are not entitled to deduct the studio mortgage interest_expenses on schedules c in excess of the percentage allowed by respondentdollar_figure as mentioned supra note the notice_of_deficiency appears to have permitted petitioners to deduct of the studio mortgage interest_expense on mr karch’s schedules c amounts of mortgage interest_expenses petitioners introduced numerous forms mortgage interest statement for the years in issue petitioners were able to substantiate mortgage interest_expenses greater than the amounts allowed in the notice_of_deficiency for and for petitioners reported dollar_figure of mortgage interest_expenses on schedule c respondent allowed petitioners to deduct of dollar_figure dollar_figure on the schedule c and moved the remaining dollar_figure to schedule a at trial petitioners introduced two forms showing total mortgage interest_expenses of dollar_figure thus petitioners are entitled to an additional dollar_figure of mortgage interest_expenses for on their schedule a and schedule c in the same percentages as allowed in the notice_of_deficiency for the notice_of_deficiency did not adjust the mortgage interest_expenses petitioners reported on schedule c and permitted them to deduct dollar_figure of mortgage interest_expenses on schedule a at trial petitioners introduced a form_1098 showing mortgage interest_expenses of dollar_figure for the kinnelon property thus petitioners are entitled to an additional schedule a mortgage interest_expense_deduction of dollar_figure for of this total dollar_figure relates to the studio and dollar_figure relates to the butler property e taxes and licenses expenses at trial petitioners introduced a property_tax assessment for the butler property which states this is not a bill petitioners did not offer any proof that they paid real_estate_taxes in in excess of the amount allowed in the notice_of_deficiency petitioners introduced a bill and proof of payment for real_estate_taxes for the kinnelon property however the bill and proof of payment were less than the real_estate_taxes they deducted on their schedule a which were allowed by the irs petitioners did not introduce any other evidence with respect to the taxes and licenses accordingly respondent’s determinations with respect to the taxes and licenses deductions are sustained f net operating losses sec_172 allows a taxpayer to deduct an nol for a taxable_year that equals the sum of the nol carryovers plus nol carrybacks to that year a taxpayer claiming an nol deduction bears the burden of substantiating the deduction by establishing both the nol and the amount of any nol that may be carried over or back to the subject years rule a 349_us_232 green v commissioner t c memo 86_tcm_273 as part of meeting that burden the taxpayer must file with his return for that year a concise statement setting forth the amount of the nol deduction claimed and all material and pertinent facts including a detailed schedule showing the computation of the nol deduction sec_1_172-1 income_tax regs petitioners failed to attach the required schedule to any return in which they claimed an nol deduction they also failed to provide returns for any other year showing that they incurred a loss which could be carried forward or back to the years in issue at trial petitioners introduced two documents that look like schedule a-nol of form_1045 application_for tentative refund when the court noted at trial that the documents did not have a date or form number like other irs forms mr karch stated that he was not submitting the documents as official irs forms these documents are for the years and and show an nol for each of those years even if we were to accept these documents as credible_evidence of nols for and they do not establish that petitioners had nols for the years at issue petitioners did not introduce any other evidence relating to nols petitioners have failed to produce credible_evidence establishing when the nols were incurred the amounts incurred or the amounts available to be carried to the years at issue accordingly respondent’s disallowance of the nol deductions is sustained g other adjustments petitioners did not introduce any evidence with respect to the remaining adjustments in the notice_of_deficiency for the years in issue accordingly the remaining adjustments are sustained iv sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return when due unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the addition equal sec_5 of the amount_required_to_be_shown_as_tax on a return for each month that the return is late not to exceed in total the commissioner has the burden of production with respect to the liability of an individual for an addition_to_tax under sec_6651 sec_7491 the burden of showing reasonable_cause under sec_6651 remains on the taxpayer 116_tc_438 to show reasonable_cause petitioners must demonstrate that they exercised ordinary business care and prudence but nevertheless were unable to file their income_tax returns by their due dates see 469_us_241 sec_301_6651-1 proced admin regs willful neglect is defined as a conscious intentional failure or reckless indifference boyle u s pincite respondent has met his burden because petitioners filed their federal_income_tax returns late for the years in issue petitioners failed to demonstrate reasonable_cause and lack of willful neglect for filing late returns therefore petitioners are liable for the additions to tax under sec_6651 for the years in issue v sec_6662 pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of of the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code this includes a failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 disregard means any careless reckless or intentional disregard sec c understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 a substantial_understatement_of_income_tax is defined as an understatement_of_tax that exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure sec_6662 the commissioner bears the initial burden of production sec_7491 if the commissioner satisfies his burden the taxpayer then bears the ultimate burden of persuasion higbee v commissioner t c pincite respondent has discharged his burden of production under sec_7491 by showing that petitioners failed to keep adequate books_and_records and that they failed to properly substantiate their reported expenses see sec_1_6662-3 income_tax regs furthermore to the extent the rule_155_computations establish that petitioners have substantial understatements of income_tax respondent has also met his burden of production in this regard see prince v commissioner tcmemo_2003_247 petitioners offered no evidence that they acted with reasonable_cause and in good_faith considering all the circumstances including the fact that mr karch is a certified_public_accountant and a lawyer we are unable to conclude that petitioners acted with reasonable_cause and in good_faith in respect to the preparation and filing of their tax returns for the years in issue as a result we sustain the accuracy-related_penalties that respondent determined under sec_6662 for the years in issue to reflect the foregoing decision will be entered under rule
